Exhibit 10.1 

 

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as July
31, 2017 by and between Airborne Wireless Network, a Nevada corporation (the
“Company”), and J. Edwards Daniels (“Employee”). The Employee has been the
President of the Company since October 20, 2015. This Agreement is to formalize
the Employee’s Employment Agreement with the Company.

 

1.                  Engagement and Responsibilities

 

1.1              Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby engages and employs Employee as an employee of the
Company, with the title and designation “President.” Employee hereby accepts
such engagement and employment. Employee may also have additional titles as
determined from time to time by the Board with Employee's consent.

 

1.2              Employee’s duties and responsibilities shall be those that are
normally and customarily vested in such positions of a corporation. In addition,
Employee’s duties shall include those duties and services for the Company as the
Board or the Company’s officers shall, in their sole and absolute discretion,
from time to time reasonably direct which are not inconsistent with Employee’s
position(s) described in Section 1.1.

 

1.3              Employee agrees to devote a majority of Employee’s business
time, energy and efforts to the business of the Company and will use Employee’s
best efforts and abilities faithfully and diligently to promote the Company’s
business interests. For so long as Employee is employed by the Company, Employee
shall not, directly or indirectly, either as an employee, employer, consultant,
agent, investor, principal, partner, manager, lender, stockholder (except as the
holder of less than 1% of the issued and outstanding stock of a publicly held
corporation), corporate officer or director, or in any other individual or
representative capacity, engage or participate in any business that is in
competition in any manner whatsoever with the business of the Company, as such
businesses are now or hereafter conducted. Subject to the foregoing prohibition
and provided such services or investments do not violate any applicable law,
regulation or order, or materially interfere with the faithful and diligent
performance by Employee of the services to the Company otherwise required or
contemplated by this Agreement, the Company expressly acknowledges that Employee
may:

 

(a)                  make and manage personal business investments of Employee’s
choice; and

 

(b)                 serve in any capacity with any non-profit civic, educational
or charitable organization

 

1.4              Covenants of Employee

 

(a)                  Reports. Employee shall use his best efforts and skills to
truthfully, accurately, and promptly make, maintain, and preserve all records
and reports that the Company may, from time to time, request or require, fully
account for all money, records, equipment, materials, or other property
belonging to the Company of which he may have custody, and promptly pay and
deliver the same whenever he may be directed to do so.

 



 

   



  

(b)                 Expertise. Employee shall make available to the Company any
and all information of which he has knowledge that is relevant to the Company's
business and shall make all suggestions and recommendations that he believes
will be of benefit to the Company.

 

(c)                  Opportunities. Employee shall make all business
opportunities of which he becomes aware that are relevant to the Company’s
business available to the Company, and to no other Person or to himself
individually.

 

(d)                 Compliance. Employee shall use his best efforts and skills
to cause the Company to comply with all of its contractual obligations and
commitments, as well as all applicable laws, rules and regulations and investor
and insurer guidelines.

 

1.5                 Office Location

 

Employee’s services hereunder shall be performed at the Company’s offices in
Simi Valley, California, except for reasonable travel on behalf of the Company
consistent with the requirements of his duties and positions. Employee will
undertake appropriate business travel as reasonably required by the Company.

 

2.                  Definitions

 

2.1              “Board” shall mean the Board of Directors of the Company.

 

2.2              “Company” shall mean the Company.

 

2.3              "For Cause” shall mean, in the context of a basis for
termination of Employee’s employment with the Company, that:

 

(a)                  Employee breaches any material obligation, duty or
agreement under this Agreement, which breach is not cured or corrected within 15
days of written notice thereof from the Company (except for breaches of Sections
1.3 and/or 6, which cannot be cured and for which the Company need not give any
opportunity to cure);

 

(b)                 Employee is grossly negligent in the performance of services
to the Company, or commits any act of personal dishonesty, fraud, undisclosed
conflict of interest, breach of fiduciary duty or trust that, in the reasonable
judgment of the Board renders Employee unsuitable for his position; or

 

(c)                  Employee is convicted of, or pleads guilty or nolo
contendere with respect to, theft, fraud, a crime involving moral turpitude, or
a felony under federal or applicable state law; or

 

(d)                 Employee commits any act of personal conduct that, in the
reasonable opinion of the Board, gives rise to a material risk of liability
under federal or applicable state law for discrimination or sexual or other
forms of harassment or other similar liabilities to subordinate employees; or

 



  2

   



  

(e)                  Employee commits continued and repeated substantive
violations of specific written directions of the Board, which directions are
consistent with this Agreement and Employee’s position as an employee or
continued and repeated substantive failure to perform duties assigned by or
pursuant to this Agreement; provided that no discharge shall be deemed for Cause
under this subsection (e) unless Employee first receives written notice from the
Company advising him of the specific acts or omissions alleged to constitute
violations of written directions or a material failure to perform his duties,
and such violations or material failure continue after he shall have had a
reasonable opportunity to correct the acts or omissions so complained of; or

 

(f)                  Employee is found liable in any SEC or other civil or
criminal securities law action or entering any cease and desist order with
respect to such action (regardless of whether or not Employee admits or denies
liability) where the conduct which is the subject of such action is demonstrably
and materially injurious to the Company; or

 

(g)                 Employee breaches his fiduciary duties to the Company and
such breach(es) may reasonably be expected to have a material adverse effect on
the Company; or

 

(h)                 Employee (a) obstructs or impedes, (b) endeavors to
influence, obstruct or impede, or (iii) fails to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”); or (c) removes, conceals, destroys, purposely
withholds, alters or by any other means falsifies any material that is requested
in connection with an Investigation, provided that Employee’s failure to waive
attorney-client privilege relating to communications with Employee’s attorney in
connection with an Investigation shall not constitute “Cause.”

 

2.4              “Invention and Confidentiality Agreement” shall mean that
certain Innovation, Proprietary Information and Confidentiality Agreement
between Employee and the Company, entered into concurrently herewith.

 

2.5              “Person” shall mean an individual or a partnership,
corporation, trust, association, limited liability company, governmental
authority or other entity.

 

3.                  Compensation and Benefits

 

3.1              Salary. Employee shall be entitled to an initial base salary in
the amount of $100,000 per year. The base salary shall be payable in
installments in the same manner and at the same times the Company pays base
salaries to other employees of the Company, but in no event, less frequently
than monthly. In the event the Company is unable to pay the base salary for
financial reasons as determined in good faith by the Board in its sole
discretion, the unpaid portion of the base salary will be accrued each pay
period and paid to Employee at the end of each calendar quarter. No interest
will apply to any portion of the accrued base salary.

 

3.2              Bonus. Employee shall not be entitled to a guaranteed bonus or
a performance bonus. However, the Board, in its sole discretion, may from time
to time award a bonus to Employee.

 



  3

   



 

3.3              Expense Reimbursement. Employee shall be entitled to
reimbursement from the Company for the reasonable costs and expenses that
Employee incurs in connection with the performance of Employee’s duties and
obligations under this Agreement in a manner consistent with the Company’s
practices and policies therefor. Employee shall travel in at least business
class on Employee’s airline of choice and shall receive accommodations of at
least a four-star hotel (if possible).

 

3.4              Employee Benefit Plans. Employee shall be entitled to
participate in any pension, savings and group term life, medical, dental,
disability and other group benefit plans which the Company makes available to
its employees generally. Employee acknowledges that the Company presently does
not have any employee benefit plans, including medical insurance, and does
intend to adopt any such plans for the foreseeable future.

 

3.5              Vacation. While he is an employee of the Company, Employee
shall be entitled paid vacation that accrues at a rate of 1.66 days for each
month worked (20 days per calendar year). Employee shall have the right to
carryover unused vacation from one calendar year to the next, to the extent
permitted by the Company’s policy from time to time in effect, up to a maximum
of 50 carryover days.

 

3.6              Withholding. The Company may deduct from any compensation
payable to Employee (including payments made pursuant to Section 3 in connection
with or following termination of employment) amounts sufficient to cover
Employee’s share of applicable federal, state and/or local income tax
withholding, old-age and survivors’ and other social security payments, state
disability and other insurance premiums and payments.

 

3.7              Incentive Stock Options. The Company and Employee will agree
upon an option plan however; it is specifically agreed that the Employee shall
receive a minimum of 1,250,000 stock options upon effective date of this
Agreement and shall receive at least 1,250,000 stock options on January 1, 2018,
2019 and 2020. The Options shall be priced at $2.00 for those issued in
2017, $2.25 for those issued in 2018, $2.50 for those issued in 2019, and $2.75
for those issued in 2020.

These options shall vest on the issuance date. The exercise period for each
option shall be five years from issuance. All stock options will be made
available to Employees in accordance with the Company’s policy in effect from
time to time, subject to approval of the Board of Directors and the Compensation
Committee.

 

3.8              Quarterly Reviews. Within ten (10) days of the end of each
calendar quarter, or at such other time as the Company may establish in its
discretion, the Board will review the Employee’s compensation and the Company's
financial circumstances and needs and determine in good faith if any change is
merited based upon Employee’s performance and the total cash compensation paid
by comparable companies to employees with comparable experience and
responsibilities.

 

4.                  Term of Employment

 

Employee’s employment pursuant to this Agreement shall commence on the date of
this Agreement and shall terminate on the earliest to occur of the following:

 

4.1              upon the death of Employee;

 



  4

   



  

4.2              upon delivery to Employee of written notice of termination by
the Company if Employee shall suffer a physical or mental disability which
renders Employee, in the reasonable judgment of the Board, unable to perform his
duties and obligations under this Agreement for either 60 consecutive days or
120 days in any 12-month period;

 

4.3              upon 30 days’ prior written notice from Employee to the
Company;

 

4.4              upon delivery to Employee of written notice of termination by
the Company (i) For Cause, or (ii) without cause following receipt of written
notice of termination from Employee pursuant to Section 4.3 of this Agreement;
or

 

4.5              upon delivery to Employee of written notice of termination by
the Company without cause.

 

5.                  Termination of Employment

 

5.1              Upon termination of Employee’s employment for any reason: (a)
Employee shall be entitled to base salary accrued through the date of
termination of employment; (b) Employee shall be entitled to any bonus that has
been approved by the Board and remains unpaid; (c) Employee shall be entitled to
reimbursement of expenses incurred prior to termination of employment that are
payable in accordance with Section 3.3; (d) Employee shall be entitled to any
benefits accrued or earned in accordance with the terms of any applicable
benefit plans and programs of the Company including stock options granted; (e)
Employee shall be entitled to receive $8,000 per month for thirty six (36)
months following the termination or a one-time payment of $250,000 and (f) shall
receive and immediately vest all options per Section 3.7.

 

5.2              In the event of termination of Employee’s employment pursuant
to Section 4.4(i) (Termination For Cause), and subject to applicable law and
regulations, the Company shall be entitled to offset against any payments due
Employee the loss and damage, if any, which shall have been suffered by the
Company as a result of the direct acts or omissions of Employee giving rise to
termination under Section 4.4(i).

 

5.3              Employee acknowledges that the Company has the right to
terminate Employee’s employment without cause.

 

5.4              Notwithstanding the termination of Employee's employment,
Employee shall be entitled to all rights of indemnification from the Company
pursuant to the Certificate of Incorporation and By-Laws of the Company.

 

5.5              Notwithstanding the timing of payments set forth in the
Agreement, if the Company determines that Employee is a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and that, as a result of such status, any portion of the payment under
this Agreement would be subject to additional taxation, the Company will delay
paying any portion of such payment until the earliest permissible date on which
payments may commence without triggering such additional taxation (with such
delay not to exceed six months), with the first such payment to include the
amounts that would have been paid earlier but for the above delay.

 



  5

   



 

6.                  Covenant Not To Solicit. During the period from the date
Employee’s employment with the Company terminates through the second anniversary
of such date, Employee will not directly or indirectly, either alone or by
action in concert with others: (a) induce or attempt to influence any employee
of any member of the Company to engage in any activity in which Employee is
prohibited from engaging by Section 1.3 or to terminate his or her employment
with the Company; (b) employ or offer employment to any person who was employed
by the Company at the time of

termination of Employee’s employment with the Company; or (c) induce or attempt
to induce any customer, supplier, licensee or other business relationship of the
Company to cease or reduce its business with the Company, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relationship and the Company.

 

7.                  Specific Performance. Employee acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 1.3 or 6 would be inadequate and, in recognition of this
fact, and notwithstanding Section 10, Employee agrees that, in the event of such
a breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief from a
court or arbitrator in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.

 

8.                  Employee’s Cooperation. For so long as Employee is employed
by the Company, and thereafter, Employee shall cooperate, at the Company’s cost
and expense (which shall consist solely of travel, lodging, meals and a
reasonable per diem for lost time if Employee is not an employee of any member
of the Company), with all members of the Company in any internal investigation,
any administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by the Company (including
Employee being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process, volunteering to
the Company all pertinent information and turning over to the Company all
relevant documents which are or may come into Employee’s possession, all at
times and on schedules that are reasonably consistent with Employee’s other
permitted activities and commitments).

 

9.                  Miscellaneous

 

9.1              Notices. All notices, requests, demands and other
communications (collectively, “Notices”) given pursuant to this Agreement shall
be in writing, and shall be delivered by personal service, courier, facsimile
transmission, email or by United States first class, registered or certified
mail, postage prepaid, addressed: (i) if to the Company, at the address set
forth on the signature page of this Agreement to the attention of the Board or,
if the Company has a President who is not Employee, to the President or another
designee identified on the signature page (or if by email, to the latest email
address the sender has for the recipient or, if the recipient is an entity, for
the officer or other person designated to receive notices); and (ii) if the
Employee, to the last known address or email address for Employee on the books
and records of the Company. Any Notice, other than a Notice sent by registered
or certified mail, shall be effective when received; a Notice sent by registered
or certified mail, postage prepaid return receipt requested, shall be effective
on the earlier of when received or the third day following deposit in the United
States mails. Any party may from time to time change its address for further
Notices hereunder by giving notice to the other party in the manner prescribed
in this Section.

 



  6

   



 

9.2              Entire Agreement. This Agreement contains the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise, related to the
subject matter of this Agreement are hereby merged herein.

 

9.3              Governing Law. This Agreement, and all questions relating to
its validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary.

 

9.4              Severability. Whenever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be or become
prohibited or invalid under applicable law, such provision shall be ineffective
to the extent of such prohibition or invalidity without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

9.5              Captions. The various captions of this Agreement are for
reference only and shall not be considered or referred to in resolving questions
of interpretation of this Agreement. References in this Agreement to Sections
shall mean Sections of this Agreement unless otherwise specified.

 

9.6              Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by email delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page was an original thereof.

 

9.7              Advice from Independent Counsel. The parties hereto understand
that this Agreement is legally binding and may affect such party’s rights. Each
party represents to the other that it has received legal advice from counsel of
its choice regarding the meaning and legal significance of this Agreement to
which it is a party and that it is satisfied with its legal counsel and the
advice received from it.

 

9.8              Judicial Interpretation. Should any provision of this Agreement
require judicial interpretation, it is agreed that a court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against any Person by reason of the rule of construction
that a document is to be construed more strictly against the Person who itself
or through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

 

9.9              Waiver of Jury Trial. IF NOTWITHSTANDING THE AGREEMENT THAT ALL
DISPUTES BE SUBMITTED TO BINDING ARBITRATION, A DISPUTE IS SUBMITTED TO A COURT,
EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN
CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, AND AGREES TO TAKE ANY AND
ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 



  7

   



 

9.10          No Assignment. Employee may not assign any of his rights or
obligations under this Agreement except that Employee’s benefits may be assigned
by will or by the laws of descent and distribution.

 

9.11            Construction. No term or provision of this Agreement shall be
construed so as to require the commission of any act contrary to law, and
wherever there is any conflict between any provision of this Agreement and any
present or future statute, law, ordinance, or regulation, the latter shall
prevail, but in such event the affected provision of this Agreement shall be
curtailed and limited only to the extent necessary to bring such provision
within the requirements of the law.

 

10.              Submission to Arbitration

 

10.1          IN CONSIDERATION FOR AND AS A MATERIAL CONDITION OF EMPLOYMENT
WITH THE COMPANY, EMPLOYEE AGREES THAT FINAL AND BINDING ARBITRATION UNDER THE
THEN APPLICABLE RULES AND PROCEDURES OF JAMS/ENDISPUTE SHALL BE THE EXCLUSIVE
MEANS FOR RESOLVING ANY DISPUTE WHICH ARISES UNDER OR RELATING TO THIS AGREEMENT
(EXCEPT THOSE LISTED IN SECTION 10.4). NO OTHER ACTION MAY BE BROUGHT IN COURT
OR IN ANY OTHER FORUM. THIS AGREEMENT IS A WAIVER OF ALL RIGHTS TO A CIVIL COURT
ACTION FOR A COVERED CLAIM. ONLY AN ARBITRATOR, NOT A JUDGE OR JURY, WILL DECIDE
THE CLAIM.

 

10.2          Employee or the Company shall begin the arbitration process by
delivering a written request for arbitration to the other party within the time
limits that would apply to the filing of a civil court action. Failure to
deliver a timely written request for arbitration shall preclude the aggrieved
party from instituting any legal, arbitration or other proceeding and shall
constitute a complete waiver of all such claims. Statutory claims can be raised
within the limitations period provided by the applicable statute.

 

10.3          Claims covered by this provision include, but are not limited to,
the following: (a) alleged violations of federal, state and/or local
constitutions, statutes, regulations or ordinances, including, but not limited
to, laws dealing with unlawful discrimination and harassment; (b) claims based
on any purported breach of contractual obligation, including but not limited to
breach of the covenant of good faith and fair dealing, wrongful termination or
constructive discharge; (c) violations of public policy; (d) claims relating to
a transfer, reassignment, denial of promotion, demotion, reduction in pay, or
any other term or condition of employment; (e) claims based on contract or tort;
and (f) any and all other claims arising out of Employee’s employment with or
termination by the Company. This includes, but is not limited to, claims brought
under Title VII of the Civil Rights act of 1964; California Government Code
Section 12960 et seq.; and any other federal, state or local anti-discrimination
laws relating to discrimination, including, but not limited to, those based on
the following protected categories: genetic information or characteristics; sex
and gender; race; religion; national origin; mental or physical disability
(including claims under the Americans With Disabilities Act); medical condition;
veteran or military status; marital status; sexual orientation or preference;
age; pregnancy; and retaliation or wrongful termination in violation of public
policy for alleging or filing or participating in any grievance or otherwise
complaining of any wrong relating to the aforementioned categories or any public
policy.

 



  8

   



 

10.4          The following claims are expressly excluded and not covered by
this Agreement for final and binding arbitration: (a) claims related to Workers’
Compensation and Unemployment Insurance; (b) administrative filings with
governmental agencies such as the California Department of Fair Employment &
Housing, the Equal Employment Opportunity Commission, the U.S. Department of
Labor or the National Labor Relations Board; (c) claims that are expressly
excluded by statute or are expressly required to be arbitrated under a different
procedure pursuant to the terms of an employee benefit plan; and (d) claims
within the jurisdictional limits of small claims court. Nor does this Agreement
preclude either party from seeking appropriate interim injunctive relief
pursuant to the California Code of Civil Procedure or applicable federal law
before arbitration or while arbitration proceedings are pending.

 

10.5          Any claim arising between Employee and the Company covered by the
arbitration provisions of this Agreement shall be submitted to final and binding
arbitration in the rules and procedures of JAMS/Endispute, or any successor
entity thereto, in effect upon the date the claim is submitted in writing to the
Company, to which rules and procedures the parties hereby expressly agree. The
Rules allow for discovery by each party as ordered by the arbitrator. The
arbitrator must allow discovery adequate to arbitrate all claims, including
access to essential documents and witnesses. In making his or her award, the
Arbitrator shall have the authority to make any finding and provide any remedy.

 

10.6          The Arbitrator must issue a written award. The Arbitrator shall,
in the award or separately, make specific findings of fact, and set forth such
facts in support of his or her decision, as well as the reasons and basis for
his or her opinion. Should the Arbitrator exceed the jurisdiction or authority
here conferred, any party aggrieved thereby may file a petition to vacate, amend
or correct the Arbitrator’s award in a court of competent jurisdiction, pursuant
to applicable law.

 

10.7          The Company shall pay the arbitrator’s fees and other
administrative costs of arbitration, and other reasonable costs as specified by
the arbitrator under applicable law so that Employee does not have to bear any
cost which he would not have to bear in court beyond any amount which would have
to be paid as a filing fee in a municipal or superior court. The arbitrator
shall at his or her discretion award attorneys’ fees and costs to the prevailing
party; provided, however, that each party shall be responsible for the payment
of its own attorneys’ fees; and provided further, that if the claim of one party
against the other is monetary, prior to the commencement of the arbitration each
party shall submit to the other party and to the arbitrator a written settlement
offer (i.e. the amount the claimant would be willing to accept to resolve the
claim and the amount the party against whom the claim has been made (the
"defendant") would be willing to pay to resolve the claim), and if the
arbitration award is less than or equal to the amount that is the midpoint
between the two such amounts, the defendant shall be deemed to be the prevailing
party in the arbitration and if the arbitration award is greater than the
midpoint between the two such amounts, the claimant shall be deemed to be the
prevailing party.

 

IN WITNESS WHEREOF, this Agreement has been made and entered into as of the date
and year first above written.

 

 



 

Airborne Wireless Network

 

By: 

/s/ Michael J. Warren

 

Michael J. Warren, CEO

 

Address:

 

4115 Guardian Street, Suite C

 

Simi Valley, CA 93063

 

EMPLOYEE

 

/s/ J. Edward Daniels

 

J. Edward Daniels

 

Address:

 

4115 Guardian Street, Suite C

 

Simi Valley, CA 93063



 

 



 9

 



 

 

 

 

 